 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Challenged BallotsIn view of our decision to set aside the election, it is not essentialto rule on the challenged ballots.However, in the interests of ex-pediting the third election, we hereby adopt the Regional Director'srecommendations, to which no exceptions were filed, that EvelynStutler and Nada Stalnaker are plant clerical employees, and thatLloyd C. Bailey and Devlin Blosser are custodial employees not en-gaged in performing the duties of guards within the meaning of theAct, and find that all four are eligible to vote in the forthcomingelection.We make no finding concerning the alleged supervisorystatus of Ewell Greathouse, Rex Grady, and Lawrence Webb, sinceexceptions raising issues of fact were filed to the Regional Director'srecommendations with respect to these three individuals.[The Board set aside the election held herein on July 19, 1957.][Text of Direction of Third Election omitted from publication.]C. J. Patterson d/b/a Serv Us Bakers of OklahomaandTulsaGeneral Drivers, Warehousemen andHelpers, Local Union No;523, Petitioner.Case No. 16RC--2f97. July 21,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly fled under' Section 9 (c) of the NationalLabor Relations Act, a hearing was held, before Evert P. Rhea, -hear-ing officer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed. -Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :--1.The Employer is engaged in commerce within the meaning ofthe Act,2.The labor organization - involved claims, to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the -represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the production and distribution ofbread and pastry. It operates a plant and distribution point inOklahoma City, 'Oklahoma, as well as distribution points in PoncaCity, Stillwater, and Tulsa, Oklahoma, which are supplied by theOklahoma City, bakery.Only the Tulsa operation is here involved.121 NLRB No. 22. SEEN-US 13AIERS OF OKLAHOMA85The Petitioner seeks a unit of the driver-salesmen at Tulsa.TheEmployer maintains that the individuals in this category at its Tulsaoperation are independent contractors.The Tulsa operation, whichis comprised of a branch manager, 2 supervisors, and 8 driver-sales-men, was established in September 1957.The newspaper advertise-ment for drivers indicated that they would operate as independentcontractors, and applicants were so informed during their interviewsand at various times thereafter.They filed the same applicationsfor employment, however, as employee applicants at other companylocations, and took a physical examination at company expense. TheEmployer operated a training "school" at Tulsa for 2 weeks.Appli-cants who were accepted during this period attended the school fora week, and then completed their training by going on a distributionroute with a supervisor.Later applicants received their training bygoing on a route with supervisors for about 3 or 4 weeks. Some ofthe drivers were given a document entitled "Responsibilities and'Duties of the Serv-Us Bread-Man," which consisted of 14 printedpages of detailed instructions covering all aspects of their work,which one of the Tulsa supervisors obtained from the OklahomaCity office.All the driver-salesmen have trucks of the same distinctive type,with the Employer's insignia on the side, and wear uniforms bearingthis insignia.The trucks and uniforms were obtained by the driver-salesmen through the Employer. The notes for the trucks were signedby the Employer as well as the drivers, and the titles to the trucks,as well as the policies for insurance which the Employer requires themen to carry, are retained in the Employer's office.Although thedrivers pay the insurance premiums, some of them have not seen thepolicies and do not know their exact coverage.The' Employer advances to a driver-salesman $550 as operatingcapital, which is deposited in a bank account requiring signature byboth the Employer and the driver.The Employer requires eachdriver, including one who was able to put up his own money for thisaccount, to sign checks in blank, and has used such a check to pay abillwhich had not been approved by the driver concerned. It hasalso, on occasion, refused to countersign checks requested by thedrivers.The bank statements on these accounts are sent to the Em-ployer's office, and are audited by the supervisors before they areturned over to the drivers.During the training period, the Employerpays the drivers a weekly salary.When the driver acquires a route,he arranges with the supervisors for specific amounts of "take-home,"any balance in earnings being deposited in the two-signature accounts.Each driver has an assigned route which was established by thesupervisors or by the driver jointly with the supervisors.The driversare required to load at specified times in the morning, and to report 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDback within a specified period in the evening. They must also observea schedule on their routes so the supervisorscan makespot checks.The supervisors frequently go out on the route with the driver for-periods ranging from a few hours to an entire week, during which-they mayassist insoliciting new customers, observe how the driverperforms, and advise him as to methods of operation. The super-visors, who wear the same uniforms as the drivers,' substitute on theroute for a driver who is unavailable.The driver is paid 5 dollarsa day for the use of his truck at such times.A driver obtains the company products at 28 percent below theregular retail price, and can, according to the Employer, establishhis own selling prices.He is circumscribed, however, by monthlyprice lists supplied by the Oklahoma City office, which the Tulsasupervisors distributed to customers when they established the routes,and which they advise drivers to continue furnishingto customers.In addition,someof the products have prices stamped on the wrappers.The Employer recommends that customers who stockfreezers begiven a 10-percent discount, which comes out of the driver's earn-ings.One supervisor, while running a driver's route, arranged to givea freezer customer such a discount without obtaining the driver'sapproval.The driver is liable for products which may be lost ordamaged on his truck, but in case of a major loss caused, for example,by a truck being wrecked, or if the loss or damage appears not to havebeen the fault of the driver, the Employer will bear the loss.At the close of each day, the drivers are required to write a checkin payment for the products they obtained, and to place their cashcollections, enclosed in sealed envelopes, in a safe in the Employer'sofficewhich only the supervisors can open.These collections, afterbeing tabulated by the supervisors, are turned over to an outside guardservice to take to the bank for deposit in the joint accounts.TheEmployer arranges, and pays, for this guard service.The driversalso prepare, each day, detailed accounts of their transactions, whichare sent to the Oklahoma City office for auditing. The drivers operateA and B routes on alternate days, and maintain A and B route books,which are kept in the office when not inuse andare checked by super-visors.Following one such check, the supervisor directed a driver tocollect certain slow accounts or pay them himself.When a driver is terminated, the Employer verifies theaccountsreceivable, pays the driver 72 percent of all accounts that appear to becollectible, and reimburses him for the balance of his insurance pay-ments.The driver acquires no equity in the truck. If the account isthen less than the $550 advanced by the Employer,as it usually is,the Employer doesnot sue forthe balance. SERV-US BAKERS OF OKLAHOMA87The Board has frequently held that, indeterminingthe status ofpersonsalleged to be independent contractors, the Act requires theapplication of the "right of control" test.'Where the person forwhom theservicesare performed retains the right to control themanner andmeansby which the result is to be accomplished, the rela-tionshipis oneof employment; while, on the other hand, where controlis reserved only as to the result sought, the relationship is that of an,independent contractor.The resolution of this question depends onthe facts of each case, and no one factor is determinative.We are convinced, in view of the supervisors' participation inestablishing the distribution routes; the frequency with which theyaccompany the drivers on their routes; their constant advice as to thebest way to handle the routes; the Employer's controls on the pricesthat can be charged for its products; the requirement of daily salesreports and cash settlements; the maintenance of accounts and recordsin the Employer's office; the Employer's control of the terminationarrangements, including acquisition of the truck; the fact that thetrucks, uniforms, and accounting procedures in Tulsa are identicalwith those at other locations of the Employer where the driver-sales-men are conceded to be employees; and on the basis of the entire rec-ord, that the Employer exercises a substantialmeasure ofcontrol overthe means, as well as the results, of the work done by the driver-sales-men in Tulsa 2We have considered the evidence presented by theEmployer to establish independent-contractor status, including thefact that the drivers make their own arrangements for purchasing gasand oil and making repairs on their trucks, use the trucks for trans-portation to and from work, and assume some responsibility for poorcredit risks, but find such factors outweighed by the indicia of em-ployee status.Accordingly, we find that these driver-salesmen areemployees of the Employer.'The parties stipulated to the appropriateness of the proposed unit.Accordingly, we find that all driver-salesmenat the Employer's Tulsa,Oklahoma, operation, excluding all clerical employees, professionalemployees, guards, all other employees, and all supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]1Albert Lea Cooperative CreameryAssociation,119 NLRB 817;American BroadcastingCompany, etc.,117 NLRB13;The H. E. Koontz Creamery,Inc.,102 NLRB 1619.2 Albert LeaCooperative Creamery Association,supra.3 The Employer does not carry workmen's Compensation or withhold unemploymentcompensation or income taxes for these men,but does make social-security payments.Such factors are not decisive,however,in determining employee or independent contractorstatus.American Broadcasting Company, supra, p. 18.